710 S.E.2d 52 (2011)
James BLACKBURN
v.
Dominick J. CARBONE, M.D., Wake Forest University Baptist Medical Center, The North Carolina Baptists Hospitals, Inc., North Carolina Baptist Hospital and Wake Forest University Health Sciences.
No. 5P11.
Supreme Court of North Carolina.
June 15, 2011.
Franklin D. Smith, Elkin, for Blackburn, James.
Stephen W. Coles, Greensboro, for Carbone, Dominick J. (M.D.), et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 5th of January 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed on the 20th of January 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."